ORDER
PER CURIAM.
Ronald Holman (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 after an eviden-tiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to investigate, subpoena, and call an alibi witness at trial.
We have reviewed the briefs of the parties and the record on appeal and find the Movant’s claim of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished *695with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).